Citation Nr: 1114757	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of teeth for compensation purposes and for dental treatment purposes, to include as due to the use of insulin.

2.  Entitlement to service connection for a bilateral knee condition, to include as due to the use of insulin.

3.  Entitlement to service connection for a left arm condition, including but not limited to a left shoulder condition, to include as due to the use of insulin.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to an effective date prior to June 9, 2004, for the grant of service connection for left foot neuropathy. 

(A separate decision has been issued as to one other service connection issue on appeal, due to separate representation.)  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2003, as pertinent to this appeal, the RO denied service connection for dental treatment purposes for loss of teeth, a bilateral knee condition, a left arm condition, glaucoma, and peripheral neuropathy of the feet.  In a December 2004 decision issued by a Decision Review Officer at the RO, service connection was granted for left foot neuropathy, effective as of June 9, 2004, and the Veteran appealed from the effective date assigned for such disability.  

These issues were previously before the Board in June 2008 and September 2009, at which point these six issues were remanded for further development.  As noted in the September 2009 Board remand, the Veteran requested a VA Central Office hearing in his February 2005 substantive appeal.  However, these issues were not addressed during the hearing conducted in February 2008.  Accordingly, in July 2009, the Board requested clarification from the Veteran as to whether he desired another VA Central Office hearing to address these issues.  As no response was received, the hearing request is deemed withdrawn as to these issues.  Further, the Veteran has not thereafter requested an additional hearing as to the issues on appeal.

One other service connection issue is also pending before the Board, upon remand from the United States Court of Appeals for Veterans Claims.  While the Veteran was previously represented by the Veterans of Foreign Wars concerning this issue, he submitted a VA Form 21-22a in November 2009, appointing a private attorney as his representative for that limited issue.  However, the Veteran's previously submitted VA Form 21-22 appointing the Veterans of Foreign Wars as his representative remains in effect as to the other six issues on appeal, as it has not been revoked.  Accordingly, the other service connection issue on appeal is addressed in a separate Board decision due to separate representation.  

Some preliminary clarification is necessary concerning the characterization of the issues addressed in this decision.  With respect to the claimed loss of teeth, VA compensation is available for such condition only if it is due to bone loss through in-service trauma or disease, such as osteomyelitis, and not due the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 and Note (2010).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for VA outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381 & 17.161 (2010).

The Board notes that prior adjudications only addressed the Veteran's claimed dental condition for treatment purposes.  However, the Veteran has claimed service connection for loss of teeth based on an injury to the teeth while serving at Ft. Bragg, as well as a need for continued dental treatment.  The Veteran's representative has further argued that the dental condition is due to the use of insulin to treat his service-connected diabetes.  See, e.g., August 2002 claim, November 2004 notice of disagreement, September 2008 informal hearing presentation.  A service connection claim for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As such, this issue has been recharacterized as stated on the first page of this decision, and all further action should address both aspects of this claim.

The Board further notes that prior adjudications only addressed the issue of a left arm condition, finding that there was no diagnosed condition other than diabetic neuropathy, for which the Veteran has already been granted service connection.  However, the Veteran's statements throughout the appeal make clear that he is also seeking service connection for a left shoulder condition with symptoms including limited mobility.  See, e.g., November 2004 statement by Veteran (referring to limited mobility and tingling of the left arm), August 2004 private treatment record (indicating that the Veteran was seeking disability compensation from VA for "frozen shoulder"), November 2004 statement to Social Security Administration (SSA) (reporting left arm limited mobility due to rotator cuff injury and ulnar neuropathy in excess of ten years).  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, this issue has been recharacterized as stated above to encompass all current diagnosed left arm conditions, to include a left shoulder condition.

As discussed below, the Board finds that the prior remand directives have been substantially completed, and no further development or remand is necessary, concerning the issue of entitlement to an earlier effective date for the grant of service connection for left foot neuropathy.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  However, while the Board regrets the additional delay, another remand is necessary as to the remaining claims to ensure that due process is followed and that there is a complete record, so that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the issues of entitlement to service connection for a bilateral knee condition, a left arm condition (to include the left shoulder), glaucoma, and loss of teeth for both compensation purposes and dental treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

VA first received a claim from the Veteran for service connection for left foot neuropathy in August 2002, but the weight of the evidence of record does not establish the existence of such disability prior to June 9, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to June 9, 2004, for the grant of service connection for left foot neuropathy have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide a claimant with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection for left foot neuropathy.  A review of the claims file shows that he was advised of the requirements to substantiate a service connection claim prior to the initial unfavorable rating decision.  After disputing the effective date assigned, in March 2006, the Veteran was advised of the evidence and information necessary to establish a disability rating and an effective date.  Any timing defect of this additional notice was cured by the subsequent readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Moreover, the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the effective date.  Therefore, no additional notice is required.

Concerning the duty to assist, the identified, pertinent VA and private treatment records have been obtained and considered.  In compliance with the September 2009 remand, records from the Social Security Administration (SSA) were also obtained.  There is no indication that any pertinent, outstanding medical records exist.  Additionally, the Veteran was afforded VA examinations that addressed the complications of diabetes, including peripheral neuropathy, in August 2002 and August 2004.  There have been no allegations that these examinations are inadequate, and a review of the reports reveals no inadequacies.  Further, the Veteran has not appealed the disability rating assigned, and there is no indication that any further medical evidence is necessary for a fair decision.  

The Board notes that the AOJ did not request clarification from the Veteran as to whether he desired a hearing at the VA Central Office concerning this issue, as directed in the June 2008 remand.  However, as discussed in the introduction section above, the Board requested clarification from the Veteran in this regard in July 2009, and he did not respond within 30 days or otherwise request another hearing.  Therefore, there has been substantial compliance with this directive, and no further remand is necessary.  See D'Aries, 22 Vet. App. at 106.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The Veteran seeks an effective date prior to June 9, 2004, for the grant of service connection for left foot neuropathy, associated with diabetes.  He argues that medical evidence as early as 2001 reflects left foot neuropathy.  The Board notes that the Veteran was diagnosed with diabetes in approximately 1993.  

The effective date for an award of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by VA's Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  		

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Here, the Veteran submitted a formal claim (VA Form 21-526) for service connection for diabetes on July 19, 2002.  In August 2002, he further indicated an intent to apply for all complications related to such disability, which can be construed as an informal claim.  The pertinent medical evidence includes VA and private treatment records dated in the 1990s and from April 2001 forward.  

The Veteran was afforded a VA examination pertaining to diabetes on August 9, 2002.  At that time, the Veteran reported a foot problem of skin degeneration and nail infection.  There was no objective evidence of edema, clubbing, or cyanosis in the lower extremities.  Peripheral pulses were normal bilaterally, the Veteran had no difficulties in determining light touch and differentiation between sharp and dull objects, and vibration tests were negative bilaterally.  The Veteran was diagnosed with diabetes, with a foot problem (bilateral onychomycosis) as a complication.  However, there was no diagnosed left foot neuropathy at that time.

In a June 9, 2004 letter, the Veteran's private provider stated that diabetic foot examination using monofilament on that date was consistent with mild peripheral neuropathy of the bilateral lower extremities, which was most likely due to his long-standing diabetes.  Similarly, a June 9, 2004 treatment record reflects that the Veteran presented for documentation of his diabetic foot neuropathy, stating that he felt decreased sensation in the feet.  Examination with a monofilament revealed impaired sensation with decreased ability to perceive sharpness of objects and pain. 

In August 2004, the Veteran was afforded a VA examination for peripheral neuropathy.  At that time, he reported a several month history of loss of sensation with paresthesias in the left foot.  There was objective evidence of decreased sensation in the distal plantar aspect of the left foot.  The Veteran was diagnosed with diabetic peripheral neuropathy of the left foot at that time.

The Board notes that VA and private treatment records dated prior to June 9, 2004, generally show symptoms of swelling and edema in the lower extremities.  However, there is no indication of neurological involvement, or neuropathy, prior to that date.  This is consistent with the Veteran's report at the August 2004 VA examination of a several month history of left foot neurological symptoms, as well the June 9, 2004 documentation of such symptoms.  Additionally, the Veteran did not report any similar foot symptoms during the August 2002 VA examination.

Accordingly, the evidence of record establishes that a claim for service connection for diabetes and all related complications was received in 2002.  However, the medical evidence of record does not establish the existence of left foot neuropathy until June 9, 2004.  While the Veteran is competent to testify to observable symptoms in the left foot, he is not competent to diagnose peripheral neuropathy, or a relation to diabetes, because these questions require specialized knowledge, training, or experience due to the complex nature of these disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Board finds the Veteran's statements to the effect that he had symptoms of left foot neuropathy prior to June 9, 2004, to be not credible, as they are inconsistent with the other evidence of record.  In particular, they contradict his statements made during VA examinations for compensation purposes, as well as for the purposes of medical treatment, which have more probative value because of a strong motive to tell the truth to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In conclusion, a claim for service connection for left foot neuropathy, associated with diabetes, was received in 2002, many years after the Veteran's separation from service.  However, entitlement did not arise until June 9, 2004, the date on which the competent and more credible evidence of record established the existence of such disability.  Therefore, the later date of June 9, 2004, was correctly assigned as the effective date for the grant of service connection for left foot neuropathy.  See 38 C.F.R. § 3.400.  As the preponderance of the evidence is against an earlier effective date, the Veteran's claim must be denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to June 9, 2004, for the grant of service connection for left foot neuropathy is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Specifically, with respect to the claimed dental condition, the Veteran asserts that his claimed loss of teeth is the result of in-service trauma.  He reports that he broke six teeth and required root canals due to a motor vehicle accident in 1969 or 1970 while stationed at Fort Bragg, and five of these six teeth are now missing.  Alternatively, the Veteran asserts that the claimed loss of teeth is related to his use of insulin to treat his service-connected diabetes.

Although two instances of dental or facial treatment are documented in the service medical records, they were both at a Field Hospital in 1969.  It does not appear that the Veteran's service dental records have been requested or obtained.  Additionally, the most recent post-service dental records are dated in April 1999.  As such, the Veteran should be requested to identify any additional post-service dental treatment, and efforts should be made to obtain all outstanding records upon remand.  After all available in-service and post-service dental records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA dental examination to determine the nature and etiology of any currently missing teeth.  

As noted above, loss of teeth may be service-connected for compensation purposes only if such condition is due to bone loss through in-service trauma or disease, such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 and Note.  As pertinent to this appeal, replaceable missing teeth may be service-connected for treatment purposes if they are the result of combat wounds or service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381 & 17.161(c).  The U.S. Court of Appeals for the Federal Circuit recently held that, for these purposes, "service trauma" means "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  The VA dental examiner should be requested to identify all currently missing teeth and offer an opinion as to whether each missing tooth is due any such causes, or is related to the Veteran's use of insulin to treat his service-connected diabetes.

Concerning a bilateral knee condition, the Board notes that the Veteran has stated that he began to notice knee problems in approximately 1996 or 1997, a few years after being diagnosed with diabetes.  The Veteran has been diagnosed with degenerative joint disease or osteoarthritis of both knees.  See, e.g., September 2004 private treatment record.  He asserts that such condition is due to the use of insulin to treat his diabetes.  However, service treatment records reflect a right knee internal injury in March 1969, with a temporary medical profile issued for such condition in May 1969.  X-rays were negative, but there was objective weakness and a noticeable limp, and the Veteran was diagnosed with old tear of the medial collateral ligament (MCL) with recent trauma to the same.  As such, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current bilateral knee condition, to include any relation to this in-service injury.

With regard to a left arm condition, service treatment records reflect an injury to the left elbow and left shoulder in February 1970, with complaints of pain in the shoulder and elbow and numbness in the left hand.  X-rays were negative, with no evidence of fracture, and the Veteran was diagnosed with sprain of the left elbow and left shoulder, rule out injury to the acromioclavicular joint.  A temporary profile was issued as a result of this injury.  In addition to symptoms of diabetic neuropathy, for which he is already service connected, the Veteran has complained of left shoulder pain and limited mobility during the course of the appeal, stating that he injured his left rotator cuff "years ago."  See, e.g., September 2004 private treatment record, November 2004 statement to SSA, March 2006 VA general medical examination report.  He has also complained of left elbow pain at various times.  See, e.g., private treatment records dated in June 2001, April 2002, May 2002.  The Veteran asserts that his left arm condition is related to his use of insulin, and it is unclear whether any current left arm condition, to include of the left shoulder, is related to the in-service injury.  As such, he should be scheduled for a VA examination to determine the nature and etiology of any such current condition.

Concerning glaucoma, the Veteran is already service-connected for diabetic retinopathy and cataracts, associated with diabetes.  The VA and private treatment records, as well as VA examination reports, in the claims file generally indicate that the Veteran is a "glaucoma suspect," with no diagnosis of glaucoma.  However, the most recent medical evidence of record concerning his eyes is from a March 2006 VA general medical examination report.  As such, the Veteran must be scheduled for an appropriate VA examination to determine whether there is any current glaucoma and, if so, whether such condition is related to service, or to any service-connected disability, to include diabetes and the associated eye disabilities.

Additionally, the Board notes that the most recent private treatment records in the claims file are dated in June 2005, and the most recent VA treatment records are dated in August 2005.  Therefore, the Veteran should be requested to identify any additional private treatment upon remand.  Thereafter, any outstanding VA and private treatment records should be obtained and associated with the claims file.  

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, the Veteran is competent to testify the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify as to the timing of the observable symptoms of his claimed disabilities, as well as to receipt of medical or dental treatment and what his providers told him about his conditions.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him since discharge from active duty for his claimed dental condition, as well as any symptoms of a bilateral knee condition, left arm or left shoulder condition, or an eye condition (to include glaucoma).  After obtaining any necessary authorizations, request copies of any outstanding treatment records, specifically to include any dental treatment records dated since April 1999, any general private treatment records dated since June 2005, and any VA treatment records dated since August 2005.
   
2.  Request copies of the Veteran's service dental records from the appropriate agency or agencies, including but not limited to the National Personnel Records Center (NPRC), as necessary.  
   
3.  All requests and responses for the above-described records should be documented, and all records received should be associated with the claims file.  Requests for records from Federal agencies, including military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable requests should be made to obtain any identified non-Federal records.  If any records cannot be obtained after making appropriate efforts, notify the Veteran and allow him an opportunity to provide such records, in accordance with 38 C.F.R. § 3.159(c)&(e).
   
4.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee condition or left arm condition, to include the left shoulder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

The examiner should to respond to the following, based on consideration of all lay and medical evidence of record.  Any opinion offered must be accompanied by a complete rationale.  If any opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

(a)  Identify any current bilateral knee disabilities, including but not limited to arthritis, and all associated symptoms.  

(1)  For any current disability, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was incurred or aggravated as a result of active service, including but not limited to the documented right knee internal injury in May 1969, or manifested to a degree of at least 10 percent within one year after service, or by April 1972.  

(2)  If any current bilateral knee disability is not due to service, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was proximately caused or aggravated by the insulin used to treat the Veteran's diabetes, or by any other service-connected disability. 

(b)  Identify any current left arm disability, to include any left shoulder disability, and all associated symptoms.  

(1)  For any current disability, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was incurred or aggravated as a result of active service, including but not limited to the documented left shoulder and left elbow injury in February 1970.  For any arthritis, state whether such condition manifested to a degree of at least 10 percent within one year after separation from service, or by April 1972.  

(2)  If any current left arm disability, to include any left shoulder disability, is not due to service, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was proximately caused or aggravated by the insulin used to treat the Veteran's diabetes, or by any other service-connected disability.

5.  After all pertinent, available treatment records have been associated with the claims file, schedule the Veteran for a VA eye examination.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

The examiner should to respond to the following, based on consideration of all lay and medical evidence of record.  Any opinion offered must be accompanied by a complete rationale.  If any opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

	(a)  Does the Veteran currently have glaucoma?

(b)  If so, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was proximately caused or aggravated by his diabetes, or any service-connected complications, to include diabetic retinopathy and cataracts.  

(c)  If any diagnosed glaucoma is not related to any service-connected disabilities, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was otherwise incurred or aggravated as a result of any incident, disease, or injury during service. 

6.  After all pertinent, available treatment records have been associated with the claims file, schedule the Veteran for a VA dental examination.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

The examiner should respond to the following, based on consideration of all lay and medical evidence of record.  Any opinion offered must be accompanied by a complete rationale.  If any opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

(a)  Identify, by tooth number, all currently missing teeth, and state whether any missing tooth (or lost masticatory surface) can be replaced by suitable prosthesis.

(b)  Identify any current periodontal disease, and state whether it is at least as likely as not (probability of 50 percent or more) that any missing tooth is attributable to such disease.

(c)  State whether it is at least as likely as not (probability of 50 percent or more) that any missing tooth is due to bone loss through trauma or disease (such as osteomyelitis) during service, to include any broken teeth and/or root canals in 1969 or 1970.  

(d)  State whether it is at least as likely as not (probability of 50 percent or more) that any currently missing tooth was proximately caused or aggravated by the use of insulin for diabetes, or by any other service-connected disability.

7.  The AOJ should review the examination reports and determine whether they are in compliance with these remand directives, and are otherwise adequate for rating purposes.  If any report is not adequate, return the claims file to the examiner(s) for further opinion or examination, as appropriate.

8.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims for service connection for loss of teeth for both compensation and treatment purposes, as well as for service connection for a bilateral knee condition, a left arm condition (to include a left shoulder condition), and glaucoma.  All lay and medical evidence should be considered, with consideration of the competency and sufficiency of certain lay evidence as provided in the cases summarized above.  All raised theories of service connection should be addressed, to include on a direct basis or presumptive basis, as appropriate, and as secondary to the service-connected diabetes and treatment with insulin.  

9.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate time for response.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


